Name: 2007/557/EC: Commission Decision of 2 August 2007 amending Decision 2007/27/EC adopting certain transitional measures concerning deliveries of raw milk to processing establishments and the processing of this raw milk in Romania with regard to the requirements of Regulation (EC) Nos 852/2004 and 853/2004 of the European Parliament and of Council (notified under document number C(2007) 3653) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: European construction;  technology and technical regulations;  agri-foodstuffs;  distributive trades;  health;  processed agricultural produce;  Europe
 Date Published: 2007-08-14

 14.8.2007 EN Official Journal of the European Union L 212/15 COMMISSION DECISION of 2 August 2007 amending Decision 2007/27/EC adopting certain transitional measures concerning deliveries of raw milk to processing establishments and the processing of this raw milk in Romania with regard to the requirements of Regulation (EC) Nos 852/2004 and 853/2004 of the European Parliament and of Council (notified under document number C(2007) 3653) (Text with EEA relevance) (2007/557/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of Bulgaria and Romania, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 42 thereof, Whereas: (1) Commission Decision 2007/27/EC of 22 December 2006 adopting certain transitional measures concerning deliveries of raw milk to processing establishments and the processing of this raw milk in Romania with regard to the requirements of Regulation (EC) Nos 852/2004 and 853/2004 of the European Parliament and of Council (1) sets out lists of milk processing establishments in Romania that comply with the structural requirements laid down in Regulation (EC) No 852/2004 (compliant establishments) and are authorized to receive and process raw milk which is not in compliance with Regulation (EC) No 853/2004 (non-compliant milk). (2) Chapter I of the Annex to Decision 2007/27/EC lists compliant establishments authorised to receive and process without separation compliant and non-compliant milk while Chapter II of that Annex lists compliant establishments authorised to receive and process separately compliant and non-compliant milk. (3) Certain establishments listed in Chapter II of the Annex to Decision 2007/27/EC have practical difficulties to handle properly two separate production lines. Some of them have chosen to process only compliant milk and should therefore be deleted from the list in Chapter II of the Annex to Decision 2007/27/EC. Other establishments have chosen to process compliant and non-compliant milk without separation and should therefore be deleted from that list and added to the list in Chapter I of that Annex. (4) Furthermore, certain establishments which do not fulfil all Community structural requirements should be deleted from the lists of the Annex to Decision 2007/27/EC. (5) Decision 2007/27/EC should therefore be amended accordingly. (6) For the sake of clarity, the Annex to Decision 2007/27/EC should be replaced. (7) The measures provided for in this Decision are in accordance with the opinion with the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2007/27/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 2 August 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 8, 13.1.2007, p. 45. ANNEX ANNEX CHAPTER I List of milk processing establishments in compliance with Community structural requirements authorised to receive and process without separation compliant and non-compliant milk No Veterinary approval Name of the establishment Address 1 L 70 SC Unichim Romania SRL Unirea, Jud. Alba, 517785 2 L 45 SC I.A.C. Curtici SA Macea, Jud. Arad, 317210 3 L 18 SC Depcoinf MBD SRL Targu Trotus, Jud. Bacau, 607630 4 L 52 SC Trinitrom SRL Gepiu, Jud. Bihor, 417149 5 L 1 SC Five Continents Group SRL Rachiti, Jud. Botosani, 717310 6 L 4 SC Spicul 2 SRL Dorohoi, Jud. Botosani, 715200 7 L 5 SC Ancal SRL Saucenita, Jud. Botosani, 717468 8 L 77 SC Milk Way Company SRL Prigor, Jud. Caras Severin, 327305 9 L 74 SC Cremont SRL Aghiresu, Jud. Cluj, 407005 10 L 42 SC Lacto Panait SRL Crucea, Jud. Constanta, 907305 11 L 43 SC Lactocorv SRL Ion Corvin, Jud. Constanta, 907150 12 L 40 SC Betina Impex SRL Ovidiu, Jud. Constanta, 905900 13 L 41 SC Elda Mec SRL Topraisar, Jud. Constanta, 907210 14 L 58 SC Industrializarea Laptelui SA Targoviste, Jud. Dambovita, 130062 15 L 91 SC Cosmilact SRL Schela, Jud. Galati, 807265 16 L 55 SC Gordon Prod SRL Bisericani, Jud. Harghita, 535062 17 L 66 SC Industrializarea Laptelui Harghita SA Remetea, Jud. Harghita, 535250 18 L 65 SC Karpaten Milk Suseni, Jud. Harghita, 537305 19 L 15 SC Teletext SRL Slobozia, Jud. Ialomita, 920066 20 L 47 SC Oblaza SRL BÃ ¢rsana, Jud. Maramures, 437035 21 L 85 SC Avi-Seb Impex SRL Copalnic, Manastur, Jud. Maramures, 437103 22 L 32 SC Hochland Romania SRL Sighisoara, Jud. Mures, 545400 23 L 60 SC Hochland Romania SRL Sovata, Jud. Mures, 545500 24 L 63 S.C. Zoe Gab SRL Fulga, Jud. Prahova, 107260 25 L 50 SC Ecolact Prod SRL Paulesti, Jud. Prahova, 107246 26 L 53 SC Friesland Romania SA Carei, Jud. Satu Mare, 445100 27 L 93 SC Agrostar Company Lyc SRL Ciuperceni, Jud. Satu Mare, 447067 28 L 67 SC Gefa Impex SRL Talmaciu, Jud. Sibiu, 555700 29 L 37 SC Magnolia Comlact SRL Tapu, Jud. Sibiu. 556123 30 L 36 SC Prolact Prod Com SRL Vicovu de Sus, Jud. Suceava, 727610 31 L 2 SC Ilvas SA Vaslui, Jud. Vaslui, 730007 CHAPTER II List of milk processing establishments in compliance with Community structural requirements authorised to receive and process separately compliant and non-compliant milk No Veterinary approval Name of the establishment Address 1 L 81 SC Raraul SA Campulung Moldovenesc, Jud. Suceava, 725100 2 L 35 SC Danone PDPA Romania SRL Bucuresti, 032451